 



Exhibit 10.9
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
     Base Salaries. The current annual base salaries for the current executive
officers of Western Digital Corporation (the “Company”) who were named in the
Summary Compensation Table in the Company’s Proxy Statement that was filed with
the Securities and Exchange Commission in connection with the Company’s 2007
Annual Meeting of Stockholders (the “Named Executive Officers”) are as follows:

                        Named Executive Officer     Title     Current Base
Salary    
John F. Coyne
    President and Chief Executive Officer     $ 800,000      
Timothy M. Leyden
    Executive Vice President and Chief Financial Officer     $ 450,000      
Raymond M. Bukaty
    Senior Vice President, Administration, General Counsel and Secretary     $
400,000      
Hossein Moghadam
    Senior Vice President, Chief Technology Officer     $ 400,000    

     Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan (the
“ICP”), the Named Executive Officers are also eligible to receive semi-annual
cash bonus awards that are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee of the Company’s
Board of Directors as well as other discretionary factors. The ICP, including
the performance goals established by the Compensation Committee for the first
half of fiscal 2008, are further described in the Company’s current report on
Form 8-K filed with the Securities and Exchange Commission on June 15, 2007,
which is incorporated herein by reference. The target bonus percentages for the
Named Executive Officers under the ICP currently range from 75% to 125% of each
Named Executive Officer’s semi-annual base salary.
     Additional Compensation. The Named Executive Officers are also entitled to
participate in various Company plans, and are subject to other written
agreements, in each case as set forth in exhibits to the Company’s filings with
the Securities and Exchange Commission. In addition, the Named Executive
Officers may be eligible to receive perquisites and other personal benefits as
disclosed in the Company’s Proxy Statement that was filed with the Securities
and Exchange Commission in connection with the Company’s 2007 Annual Meeting of
Stockholders.
DIRECTORS
     Annual Retainer and Committee Retainer Fees.  The following table sets
forth the current annual retainer and committee membership fees payable to each
of the Company’s non-

 



--------------------------------------------------------------------------------



 



employee directors:

              Retainer Fees     (Effective After Type of Fee   January 1, 2007)
Annual Retainer
  $ 75,000  
Lead Independent Director Retainer
  $ 20,000  
Non-Executive Chairman of Board Retainer
  $ 100,000  
Additional Committee Retainers
       
•   Audit Committee
  $ 10,000  
•   Compensation Committee
  $ 5,000  
•   Governance Committee
  $ 2,500  
Additional Committee Chairman Retainers
       
•   Audit Committee
  $ 15,000  
•   Compensation Committee
  $ 10,000  
•   Governance Committee
  $ 7,500  

     The retainer fee to the Company’s lead independent director referred to
above is paid only if the Chairman of the Board is an employee of the Company.
The annual retainer fees are generally paid on January 1 of each year, except
that the retainer to the Chairman of the Board or to the lead independent
director is paid in equal installments at the beginning of each calendar
quarter.
     The Company also reimburses all non-employee directors for reasonable
out-of-pocket expenses incurred to attend each Board of Directors or committee
meeting; however, since November 2005, non-employee directors no longer receive
a separate fee for each Board of Directors or committee meeting they attend.
Mr. Coyne, who is an employee of the Company, does not receive any compensation
for his service on the Board or any Board committee.
     Additional Director Compensation. The Company’s non-employee directors are
also entitled to participate in various other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission.

 